J-S24010-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EDGAR MARTINEZ                             :
                                               :
                       Appellant               :   No. 2444 EDA 2021

            Appeal from the PCRA Order Entered November 2, 2021
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0201401-1998


BEFORE:      PANELLA, P.J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PANELLA, P.J.:                          FILED OCTOBER 12, 2022

        Edgar Martinez appeals pro se from the order entered in the Philadelphia

County Court of Common Pleas on November 2, 2021, dismissing his serial

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa. C.S.A.

§§ 9541-9546 as untimely. After careful review, we affirm.

        In 1998, a jury convicted Martinez of first degree murder, firearms

violations, and criminal conspiracy arising from charges that Martinez and an

associate, Hector Velazquez, shot a grocery store owner to death. Martinez

and Velazquez were tried separately, after Velazquez was granted immunity

for his testimony against Martinez. See Commonwealth v. Martinez, No.

3577 EDA 2002 (Pa. Super. Filed June 26, 2003) (unpublished memorandum).


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S24010-22


In 1999, the trial court sentenced Martinez to life imprisonment. Martinez filed

timely post-sentence motions which were denied. We affirmed the judgment

of sentence on direct appeal and the Pennsylvania Supreme Court denied

Martinez’s petition for allowance of appeal on April 16, 2001.

       In 2002, Martinez filed a timely pro se PCRA petition. PCRA counsel was

appointed, but did not file an amended petition. Instead, counsel filed a

Finley1 no-merit letter, along with a petition to withdraw as counsel. The PCRA

court subsequently issued notice of its intent to dismiss the petition without a

hearing pursuant to Pa.R.Crim.P. 907. Martinez retained new private counsel,

but new counsel did not formally enter his appearance. Thereafter, the PCRA

court dismissed the petition. New counsel sent correspondence seeking

additional time to file an amended petition, and soon after filed an amended

petition without leave of court. On November 6, 2002, the PCRA court filed an

addendum to its earlier opinion, addressing and dismissing the claims raised

in the amended petition. This Court affirmed the dismissal on appeal.

       In 2012, Martinez filed a second pro se PCRA petition, followed by

multiple amended petitions. The PCRA court subsequently issued a Rule 907

notice of its intent to dismiss the petition as untimely. In June 2016, the PCRA




____________________________________________


1 Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc)
(providing the process by which appointed counsel can seek to withdraw from
representing their PCRA clients).

                                           -2-
J-S24010-22


court denied the petition. This Court affirmed the denial and the Supreme

Court of Pennsylvania later denied allowance of appeal.

      On September 20, 2018, Martinez filed the instant, third pro se PCRA

petition, in which he argued he obtained newly discovered exculpatory

evidence that Velazquez was the one who shot the victim. In support of this

contention, Martinez attached an affidavit from a fellow inmate, who alleged

that Velazquez admitted to him in 2003 that he shot and killed the victim. In

a subsequently filed amended petition, Martinez further alleged he recently

discovered that six law enforcement officers engaged in a pattern of corrupt

practices that led to his conviction. In support of this argument, Martinez

attached numerous news articles outlining alleged police misconduct in

unrelated cases. The PCRA court issued a Rule 907 notice of its intent to

dismiss the petition as untimely. On November 2, 2021, the PCRA court

dismissed the petition. This timely appeal followed.

      Prior to reaching the merits of Martinez’s claims on appeal, we must first

consider the timeliness of his PCRA petition. See Commonwealth v. Miller,

102 A.3d 988, 992 (Pa. Super. 2014).

      A PCRA petition, including a second or subsequent one, must be
      filed within one year of the date the petitioner’s judgment of
      sentence becomes final, unless he pleads and proves one of the
      three exceptions outlined in 42 Pa.C.S.[A.] § 9545(b)(1). A
      judgment becomes final at the conclusion of direct review by this
      Court or the United States Supreme Court, or at the expiration of
      the time for seeking such review. The PCRA’s timeliness
      requirements are jurisdictional; therefore, a court may not
      address the merits of the issues raised if the petition was not
      timely filed. The timeliness requirements apply to all PCRA

                                     -3-
J-S24010-22


      petitions, regardless of the nature of the individual claims raised
      therein. The PCRA squarely places upon the petitioner the burden
      of proving an untimely petition fits within one of the three
      exceptions.

Commonwealth v. Jones, 54 A.3d 14, 16-17 (Pa. 2012) (internal citations

and footnote omitted).

      Martinez’s judgment of sentence became final in 2001. The instant

petition – filed more than seventeen years later – is patently untimely.

Therefore, the PCRA court lacked jurisdiction to review Martinez’s petition

unless he was able to successfully plead and prove one of the statutory

exceptions to the PCRA’s time-bar. See 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).

      The PCRA provides three exceptions to its time bar:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). Exceptions to the time-bar must be pled in

the petition, and may not be raised for the first time on appeal. See

Commonwealth v. Burton, 936 A.2d 521, 525 (Pa. Super. 2007); see also

Pa.R.A.P. 302(a) (providing that issues not raised before the lower court are

waived and cannot be raised for the first time on appeal). Further,

                                      -4-
J-S24010-22


      [a]lthough this Court is willing to construe liberally materials filed
      by a pro se litigant, pro se status generally confers no special
      benefit upon an appellant. Accordingly, a pro se litigant must
      comply with the procedural rules set forth in the Pennsylvania
      Rules of the Court. This Court may quash or dismiss an appeal if
      an appellant fails to conform with the requirements set forth in
      the Pennsylvania Rules of Appellate Procedure.

Commonwealth v. Lyons, 833 A.2d 245, 251–52 (Pa. Super. 2003)

(citations omitted).

      We will address each of Martinez’s allegations separately. First, he

alleges that in 2017, during the pendency of his appeal from the denial of his

second PCRA petition, he learned that Velazquez confided, in 2003, to a fellow

inmate that Martinez had not been the shooter in this case. Instead, this fellow

inmate, Albert Martinez, stated Velazquez had admitted to shooting the victim.

      Even liberally construed, Martinez has failed to plead and prove that this

claim constitutes a valid exception to the PCRA time-bar. Martinez asserts he

meets the requirements of Section 9545(b)(1)(ii), i.e., the newly discovered

fact exception to the PCRA’s time-bar, based on Albert Martinez’s affidavit.

      Section 9545(b)(1)(ii) “requires [a] petitioner to allege and prove that

there were ‘facts' that were ‘unknown’ to him” and that he could not have

ascertained   those    facts   by   the   exercise   of   “due   diligence.”   See

Commonwealth v. Bennett, 930 A.2d 1264, 1270-72 (Pa. 2007). “The focus

of the exception is on the newly discovered facts, not on a newly discovered

or newly willing source for previously known facts.” Commonwealth v.

Marshall, 947 A.2d 714, 720 (Pa. 2008) (citation and brackets omitted). “Due


                                      -5-
J-S24010-22


diligence demands that the petitioner take reasonable steps to protect his own

interests. A petitioner must explain why he could not have learned of the new

fact(s) earlier with the exercise of due diligence.” Commonwealth v.

Williams, 35 A.3d 44, 53 (Pa. Super. 2011) (citations omitted).

      Martinez filed his petition after learning about Velazquez’s alleged

confession outlined in his fellow inmate’s affidavit. However, the affidavit itself

is not a new fact. See Commonwealth v. Maxwell, 232 A.3d 739, 745 (Pa.

Super. 2020). The actual “fact” for purposes of Section 9545(b)(1)(ii) is that

Velazquez was the shooter. See Commonwealth v. Marshall, 947 A.2d 714,

720 (Pa. 2008) (holding that an affidavit alleging perjury does not satisfy the

requirements of the newly discovered fact exception “because the only ‘new’

aspect of the claim was that a new witness had come forward to testify

regarding the previously raised claim.”).

      It is clear from a review of the record that the affidavit is merely a new

conduit for information already known by Martinez. The underlying assertion

that Velazquez was the shooter is not a “new fact” to Martinez, as he made

the same argument during trial. See Commonwealth v. Martinez, No. 1508

EDA 1999 (Pa. Super. filed October 17, 2000) (unpublished memorandum).

The defense theory at trial was that Velazquez was the shooter, and the

defense strategy was to try to establish Valezquez lied about Martinez being

the shooter to protect himself. Accordingly, Martinez’s allegation of newly

discovered evidence does not qualify for an exception to the PCRA’s time-bar.


                                       -6-
J-S24010-22


      Turning to Martinez’s allegation of police corruption, we begin by noting

that he did not raise this assertion in his initial petition. Rather, he first raised

this issue in his January 19, 2021 amended petition. While Martinez

simultaneously filed a motion for leave to file an amended petition, there is

no indication in the record or the PCRA court dockets that the PCRA court

granted Martinez leave. His claim of police corruption fails for this reason

alone. See Commonwealth v. Mason, 130 A.3d 601, 627 (Pa. 2015).

      Even if the PCRA court had granted leave to file the amended petition,

we further observe the court correctly rejected the police corruption claim as

a basis for an exception to the time-bar. Martinez did not plead in his petition

when he learned of the allegations of police corruption. As a result, he failed

to establish he raised the issue in a timely manner. Further, his petition does

not attempt to link the charges of corruption to the circumstances of his case,

beyond boilerplate allegations of pattern and practice of the officers involved.

These boilerplate assertions are far from sufficient to establish a pattern or

practice. Under these circumstances, even if Martinez’s amended petition was

cognizable, his claims of police corruption would not have qualified as an

exception to the time-bar. Accordingly, because Martinez cannot satisfy the

newly-discovered evidence exception to the PCRA's jurisdictional time-bar, the

PCRA court did not err in finding Martinez’s petition untimely. We therefore

affirm the PCRA court’s order dismissing the PCRA petition.

      Order affirmed.


                                        -7-
J-S24010-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/12/2022




                          -8-